Case 2:19-cv-10541-CBM-JPR Document 22 Filed 05/26/20 Page 1 of 17 Page ID #:168




  1   Peter E. Perkowski (SBN 199491)
      peter@perkowskilegal.com
  2   PERKOWSKI LEGAL, PC
      445 S. Figueroa Street
  3   Suite 3100
      Los Angeles, California 90071
  4   Telephone: (213) 426-2137                  NOTE: CHANGES MADE BY THE COURT
  5   Attorneys for Plaintiff
      JEFFERY R. WERNER
  6

  7   Jack I. Siegal (SBN 218088)
      GORDON REES SCULLY MANSUKHANI, LLP
  8   21 Custom House Street, Fifth Floor
      Boston, MA 02110
  9   Telephone: (857) 504-2033
 10   Attorneys for Defendants
      THE BEAUTY OF LIFE and TRUNG VU
 11

 12

 13                                UNITED STATES DISTRICT COURT
 14                           CENTRAL DISTRICT OF CALIFORNIA
 15
      JEFFERY R. WERNER,                            Case No.: 2:19-cv-10541 CBM (JPRx)
 16
                      Plaintiff,                    STIPULATED PROTECTIVE
 17                                                 ORDER
      v.
 18                                                 Jury Trial Demanded
      THE BEAUTY OF LIFE INC., and
 19   TRUNG VU,
 20                   Defendants.
 21

 22

 23             To facilitate the exchange of information and documents which may be subject
 24   to confidentiality limitations on disclosure due to federal laws, state laws (including
 25   with respect to trade secrets), contractual confidentiality limitations and privacy
 26   rights,
 27             IT IS HEREBY STIPULATED by and between plaintiff Jeffery R. Werner
 28   (“Plaintiff” or “Werner”) and defendants The Beauty of Life and Trung Vu
                                                    1

                                       STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10541-CBM-JPR Document 22 Filed 05/26/20 Page 2 of 17 Page ID #:169




  1   (collectively, “Defendants”) (each, a “Party,” and collectively, the “Parties”), by and
  2   through their respective counsel of record, who respectfully request the Court to
  3   order, as follows:
  4         1.     This Stipulation and Protective Order is adapted from the form
  5   protective order available at http://www.lacourt.org/division/civil/CI0043.aspx and
  6   approved for use by the Los Angeles County Superior Court as consistent with both
  7   California and federal law.
  8         2.     In this Stipulation and Protective Order, the words set forth below shall
  9   have the following meanings:
 10                a.      “Proceeding” means the above-captioned proceeding.
 11                b.      “Court” means the Hon. Consuelo B. Marshall, the Hon. Jean P.
 12   Rosenbluth, and any other judge or magistrate to which this Proceeding may be
 13   assigned, including Court staff participating in such proceedings.
 14                c.      “Confidential” means any Documents, Testimony or Information
 15   which is in the possession of a Designating Party who believes in good faith that
 16   such Documents, Testimony or Information is entitled to confidential treatment
 17   under applicable law.
 18                d.      “Confidential Materials” means any Documents, Testimony or
 19   Information, as defined below, designated as “Confidential” pursuant to the
 20   provisions of this Stipulation and Protective Order.
 21                e.      “Highly Confidential” means any Information which belongs to a
 22   Designating Party who believes in good faith that the information is confidential to
 23   or a trade secret of, and not generally known other than to, the Designating Party,
 24   and that Disclosure of such information to another Party or non-Party would create a
 25   substantial risk of serious financial or other injury that cannot be avoided by less
 26   restrictive means.
 27                f.      “Highly Confidential Materials” means any Documents,
 28   Testimony or Information, as defined below, designated as “Highly Confidential”
                                                  2

                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10541-CBM-JPR Document 22 Filed 05/26/20 Page 3 of 17 Page ID #:170




  1   pursuant to the provisions of this Stipulation and Protective Order.
  2                g.      “Designating Party” means the Party that designates Documents,
  3   Testimony or Information, as defined below, as “Confidential” or “Highly
  4   Confidential.”
  5                h.      “Disclose” or “Disclosed” or “Disclosure” means to reveal,
  6   divulge, give, or make available Materials, or any part thereof, or any Information
  7   contained therein.
  8                i.      “Documents” means (i) any “writing,” “recording,”
  9   “photograph,” “original” and “duplicate” as those terms are defined by Fed. R. Evid.
 10   1001, which have been produced in discovery in this Proceeding by any person or
 11   entity, and (ii) any copies, reproductions or summaries of all or any part of the
 12   foregoing.
 13                j.      “Information” means the content of Documents or Testimony.
 14                k.      “Testimony” means all depositions, declarations or other
 15   testimony taken or used in this Proceeding.
 16         3.     The Designating Party shall have the right to designate as “Highly
 17   Confidential” only the non-public Documents, Testimony or Information that the
 18   Designating Party in good faith believes would create a substantial risk of serious
 19   financial or other injury, if Disclosed to another Party or non-Party, and that such
 20   risk cannot be avoided by less restrictive means.
 21         4.     The entry of this Stipulation and Protective Order does not alter, waive,
 22   modify, or abridge any right, privilege, or protection otherwise available to any Party
 23   with respect to the discovery of matters, including but not limited to any Party’s
 24   right to assert the attorney-client privilege, the attorney work product doctrine, or
 25   other privileges, or any Party’s right to contest any such assertion.
 26         5.     Any Documents, Testimony, or Information to be designated as
 27   “Confidential” or “Highly Confidential” must be clearly so designated before the
 28   Document, Testimony or Information is Disclosed or produced. The parties may
                                                  3

                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10541-CBM-JPR Document 22 Filed 05/26/20 Page 4 of 17 Page ID #:171




  1   agree that a case name and number are to be part of the “Highly Confidential”
  2   designation. The “Confidential” or “Highly Confidential” designation should not
  3   obscure or interfere with the legibility of the designated Information.
  4                a.    For Documents (apart from transcripts of depositions or other
  5   pretrial or trial proceedings), the Designating Party must affix the legend
  6   “Confidential – Not for Use or Disclosure Other than in Werner v. Beauty of Life,
  7   C.D. Cal. Case No. 2:19-cv-10541” or “Highly Confidential – For Disclosure to
  8   Court, Attorneys and Experts Only in Werner v. Beauty of Life, C.D. Cal. Case
  9   No. 2:19-cv-10541,” or similar (a “Legend”) on each page of any Document
 10   containing such designated material.
 11                b.    For Testimony given in depositions the Designating Party may
 12   either:
 13                      i.     identify on the record, before the close of the deposition,
 14   all “Confidential” or “Highly Confidential” Testimony, by specifying all portions of
 15   the Testimony that qualify as “Confidential” or “Highly Confidential;” or
 16                      ii.    designate the entirety of the Testimony at the deposition as
 17   “Confidential” or “Highly Confidential” (before the deposition is concluded) with
 18   the right to identify more specific portions of the Testimony as to which protection is
 19   sought within 30 days following receipt of the deposition transcript. In
 20   circumstances where portions of the deposition Testimony are designated for
 21   protection, the transcript pages containing “Confidential” or “Highly Confidential”
 22   Information may be separately bound by the court reporter, who must affix to the top
 23   of each page the Legend as instructed by the Designating Party.
 24                c.    For Information produced in some form other than Documents,
 25   and for any other tangible items, including, without limitation, flash drives, compact
 26   discs or DVDs, the Designating Party must affix in a prominent place on the exterior
 27   of the container or containers in which the Information or item is stored the
 28   appropriate Legend. If only portions of the Information or item warrant protection,
                                                 4

                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10541-CBM-JPR Document 22 Filed 05/26/20 Page 5 of 17 Page ID #:172




  1   the Designating Party, to the extent practicable, shall identify the “Confidential” or
  2   “Highly Confidential” portions.
  3         6.       If counsel for a Receiving Party objects to such designation with respect
  4   to any or all such items, that counsel shall advise counsel for the Designating Party,
  5   in writing, of such objections, the specific Documents, Testimony or Information to
  6   which each objection pertains, and the specific reasons and support for such
  7   objections (the “Designation Objections”). The challenge and any subsequent
  8   motion must proceed in full compliance with Local Rule 37. Pending a resolution of
  9   the Designation Motion by the Court, any and all existing designations on the
 10   Documents, Testimony or Information at issue in such Motion shall remain in place.
 11   The Designating Party shall have the burden on any Designation Motion of
 12   establishing the applicability of its “Confidential” or “Highly Confidential”
 13   designation.
 14         7.       Access to and/or Disclosure of Confidential Materials shall be
 15   permitted only to the following persons or entities:
 16                  a.    The Court.
 17                  b.    Attorneys of record in the Proceeding and their affiliated
 18   attorneys, paralegals, clerical and secretarial staff employed by such attorneys who
 19   are actively involved in the Proceeding and are not employees of any Party;
 20   provided, however, that each non-lawyer given access to Confidential Materials
 21   shall be advised that such materials are being Disclosed pursuant to, and are subject
 22   to, the terms of this Stipulation and Protective Order and that they may not be
 23   Disclosed other than pursuant to its terms.
 24                  c.    Those officers, directors, partners, members, employees and
 25   agents of all non-designating Parties that counsel for such Parties deems necessary to
 26   aid counsel in the prosecution and defense of this Proceeding; provided, however,
 27   that prior to the Disclosure of Confidential Materials to any such officer, director,
 28   partner, member, employee or agent, counsel for the Party making the Disclosure
                                                    5

                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10541-CBM-JPR Document 22 Filed 05/26/20 Page 6 of 17 Page ID #:173




  1   shall deliver a copy of this Stipulation and Protective Order to such person, and shall
  2   explain that such person is bound to follow the terms of the Order.
  3                d.     Court reporters in this Proceeding (whether at depositions,
  4   hearings, or any other proceeding).
  5                e.     Any deposition, trial, or hearing witness in the Proceeding who
  6   previously has had access to the Confidential Materials, or who is currently or was
  7   previously an officer, director, partner, member, employee or agent of an entity that
  8   has had access to the Confidential Materials.
  9                f.     Any deposition or non-trial hearing witness in the Proceeding
 10   who previously did not have access to the Confidential Materials; provided,
 11   however, that each such witness given access to Confidential Materials shall be
 12   advised that such materials are being Disclosed pursuant to, and are subject to, the
 13   terms of this Stipulation and Protective Order and that they may not be Disclosed
 14   other than pursuant to its terms.
 15                g.     Mock jury participants, provided, however, that prior to the
 16   Disclosure of Confidential Materials to any such mock jury participant, counsel for
 17   the Party making the Disclosure shall deliver a copy of this Stipulation and
 18   Protective Order to such person, shall explain that such person is bound to follow the
 19   terms of such Order, and shall secure the signature of such person on a statement in
 20   the form attached hereto as Exhibit A.
 21                h.     Outside experts or expert consultants consulted by the
 22   undersigned Parties or their counsel in connection with the Proceeding, whether or
 23   not retained to testify at any oral hearing; provided, however, that prior to the
 24   Disclosure of Confidential Materials to any such expert or expert consultant, counsel
 25   for the Party making the Disclosure shall deliver a copy of this Stipulation and
 26   Protective Order to such person, shall explain its terms to such person, and shall
 27   secure the signature of such person on a statement in the form attached hereto as
 28   Exhibit A. It shall be the obligation of counsel, upon learning of any breach or
                                                  6

                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10541-CBM-JPR Document 22 Filed 05/26/20 Page 7 of 17 Page ID #:174




  1   threatened breach of this Stipulation and Protective Order by any such expert or
  2   expert consultant, to promptly notify counsel for the Designating Party of such
  3   breach or threatened breach.
  4                i.     Any other person or entity that the Designating Party agrees to in
  5   writing.
  6         8.     Access to and/or Disclosure of Highly Confidential Materials shall be
  7   permitted only to the following persons or entities:
  8                a.     Trial Counsel for the Parties, their partners and associates, and
  9   staff and supporting personnel of such attorneys, such as paralegal assistants,
 10   secretarial, stenographic and clerical employees and contractors, and outside copying
 11   services, who are working on this Proceeding (or any further proceedings herein)
 12   under the direction of such attorneys and to whom it is necessary that the Highly
 13   Confidential Materials be Disclosed for purposes of this Proceeding. Such
 14   employees, assistants, contractors and agents to whom such access is permitted
 15   and/or Disclosure is made shall, prior to such access or Disclosure, be advised of,
 16   and become subject to, the provisions of this Protective Order.
 17                b.     Outside experts or expert consultants consulted by the
 18   undersigned Parties or their counsel in connection with the Proceeding, whether or
 19   not retained to testify at any oral hearing; provided, however, that prior to the
 20   Disclosure of Highly Confidential Materials to any such expert or expert consultant,
 21   counsel for the Party making the Disclosure shall deliver a copy of this Stipulation
 22   and Protective Order to such person, shall explain its terms to such person, and shall
 23   secure the signature of such person on a statement in the form attached hereto as
 24   Exhibit A prior to the Disclosure of Highly Confidential Materials. It shall be the
 25   obligation of Trial Counsel, upon learning of any breach or threatened breach of this
 26   Stipulation and Protective Order by any such expert or expert consultant, to
 27   promptly notify Trial Counsel for the Designating Party of such breach or threatened
 28   breach.
                                                  7

                                     STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10541-CBM-JPR Document 22 Filed 05/26/20 Page 8 of 17 Page ID #:175




  1                c.     Any person who authored, received, saw or was otherwise
  2   familiar with Documents, Testimony or Information or thing designated “Highly
  3   Confidential,” including any person otherwise familiar with the Highly Confidential
  4   Information contained therein, but only to the extent of that person’s prior familiarity
  5   with the Highly Confidential Information.
  6                d.     Court reporters in this Proceeding (whether at depositions,
  7   hearings, or any other proceeding).
  8                e.     The Court.
  9         9.     Confidential Materials and Highly Confidential Materials shall be used
 10   by the persons or entities receiving them only for the purposes of preparing for,
 11   conducting, participating in the conduct of, and/or prosecuting and/or defending the
 12   Proceeding, and not for any business or other purpose whatsoever.
 13         10.    Any Party to the Proceeding (or other person subject to the terms of this
 14   Stipulation and Protective Order) may ask the Court, after appropriate notice to the
 15   other Parties to the Proceeding, to modify or grant relief from any provision of this
 16   Stipulation and Protective Order.
 17         11.    Entering into, agreeing to, and/or complying with the terms of this
 18   Stipulation and Protective Order shall not:
 19                a.     operate as an admission by any person that any particular
 20   Document, Testimony or Information marked “Confidential” or “Highly
 21   Confidential” contains or reflects trade secrets, proprietary, confidential or
 22   competitively sensitive business, commercial, financial or personal information; or
 23                b.     prejudice in any way the right of any Party (or any other person
 24   subject to the terms of this Stipulation and Protective Order):
 25                       i.    to seek a determination by the Court of whether any
 26   particular Confidential Materials or Highly Confidential Materials should be subject
 27   to protection under the terms of this Stipulation and Protective Order; or
 28
                                                    8

                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10541-CBM-JPR Document 22 Filed 05/26/20 Page 9 of 17 Page ID #:176




  1                        ii.   to seek relief from the Court on appropriate notice to all
  2   other Parties to the Proceeding from any provision(s) of this Stipulation and
  3   Protective Order, either generally or as to any particular Document, Testimony or
  4   Information.
  5         12.      Any Party to the Proceeding who has not executed this Stipulation and
  6   Protective Order as of the time it is presented to the Court for signature may
  7   thereafter become a Party to this Stipulation and Protective Order by its counsel’s
  8   signing and dating a copy thereof and filing the same with the Court, and serving
  9   copies of such signed and dated copy upon the other Parties to this Stipulation and
 10   Protective Order.
 11         13.      Any Information that may be produced by a non-Party witness in
 12   discovery in the Proceeding pursuant to subpoena or otherwise may be designated by
 13   such non-Party as “Confidential” or “Highly Confidential” under the terms of this
 14   Stipulation and Protective Order, and any such designation by a non-Party shall have
 15   the same force and effect, and create the same duties and obligations, as if made by
 16   one of the undersigned Parties hereto. Any such designation shall also function as
 17   consent by such producing non-Party to the authority of the Court in the Proceeding
 18   to resolve and conclusively determine any motion or other application made by any
 19   person or Party with respect to such designation, or any other matter otherwise
 20   arising under this Stipulation and Protective Order.
 21         14.      If any person subject to this Stipulation and Protective Order who has
 22   custody of any Confidential Materials or Highly Confidential Materials receives a
 23   subpoena or other process (“Subpoena”) from any government or other person or
 24   entity demanding production of such materials, the recipient of the Subpoena shall
 25   promptly give notice of the same by electronic mail transmission, followed by either
 26   express mail or overnight delivery to counsel of record for the Designating Party,
 27   and shall furnish such counsel with a copy of the Subpoena. Upon receipt of this
 28   notice, the Designating Party may, in its sole discretion and at its own cost, move to
                                                  9

                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10541-CBM-JPR Document 22 Filed 05/26/20 Page 10 of 17 Page ID #:177




   1   quash or limit the Subpoena, otherwise oppose production of the Confidential
   2   Materials or Highly Confidential Materials, and/or seek to obtain confidential
   3   treatment of such materials from the subpoenaing person or entity to the fullest
   4   extent available under law. The recipient of the Subpoena may not produce any
   5   Confidential Materials or Highly Confidential Materials pursuant to the Subpoena
   6   prior to the date specified for production on the Subpoena unless prohibited by law.
   7         15.    Nothing in this Stipulation and Protective Order shall be construed to
   8   preclude either Party from asserting in good faith that certain Confidential Materials
   9   or Highly Confidential Materials require additional protection. The Parties shall
  10   meet and confer to agree upon the terms of such additional protection.
  11         16.    If, after execution of this Stipulation and Protective Order, any
  12   Confidential Materials or Highly Confidential Materials submitted by a Designating
  13   Party under the terms of this Stipulation and Protective Order is Disclosed by a non-
  14   Designating Party to any person other than in the manner authorized by this
  15   Stipulation and Protective Order, the non-Designating Party responsible for the
  16   Disclosure shall bring all pertinent facts relating to the Disclosure of such
  17   Confidential Materials or Highly Confidential Materials to the immediate attention
  18   of the Designating Party.
  19         17.    This Stipulation and Protective Order is entered into without prejudice
  20   to the right of any Party to knowingly waive the applicability of this Stipulation and
  21   Protective Order to any Confidential Materials or Highly Confidential Materials
  22   designated by that Party. If the Designating Party uses Confidential Materials or
  23   Highly Confidential Materials in a non-Confidential manner, then the Designating
  24   Party shall advise that the designation no longer applies.
  25         18.    Where any Highly Confidential Materials, or Information derived
  26   therefrom, is included in any motion or other proceeding, the Parties and any
  27   involved non-party shall follow the procedures of this Court for filing under seal at
  28   http://www.cacd.uscourts.gov/sites/default/files/documents/Guide%20to%20Efiling
                                                   10

                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10541-CBM-JPR Document 22 Filed 05/26/20 Page 11 of 17 Page ID #:178




   1   %20Sealed%20Docs.pdf.
   2         19.    The Parties shall meet and confer regarding the procedures for use of
   3   any Confidential Materials or Highly Confidential Materials at trial and shall move
   4   the Court for entry of an appropriate order.
   5         20.    Nothing in this Stipulation and Protective Order shall affect the
   6   admissibility into evidence of Confidential Materials or Highly Confidential
   7   Materials, or abridge the rights of any person to seek judicial review or to pursue
   8   other appropriate judicial action with respect to any ruling made by the Court
   9   concerning the issue of the status of any Confidential Materials or Highly
  10   Confidential Materials.
  11         21.    This Stipulation and Protective Order shall continue to be binding after
  12   the conclusion of this Proceeding and all subsequent proceedings arising from this
  13   Proceeding, except that a Party may seek the written permission of the Designating
  14   Party or may move the Court for relief from the provisions of this Stipulation and
  15   Protective Order. To the extent permitted by law, the Court shall retain jurisdiction
  16   to enforce, modify, or reconsider this Stipulation and Protective Order, even after the
  17   Proceeding is terminated.
  18         22.    Upon written request made within thirty (30) days after the settlement
  19   or other termination of the Proceeding, the undersigned Parties shall have thirty (30)
  20   days to either (a) promptly return to counsel for each Designating Party all
  21   Confidential Materials and Highly Confidential Materials, and all copies thereof
  22   (except that counsel for each Party may maintain in its files, in continuing
  23   compliance with the terms of this Stipulation and Protective Order, all work product,
  24   and one copy of each pleading filed with the Court and one copy of each deposition
  25   together with the exhibits marked at the deposition), (b) agree with counsel for the
  26   Designating Party upon appropriate methods and certification of destruction or other
  27   disposition of such materials, or (c) as to any Documents, Testimony or other
  28   Information not addressed by sub-paragraphs (a) and (b), file a motion seeking a
                                                  11

                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10541-CBM-JPR Document 22 Filed 05/26/20 Page 12 of 17 Page ID #:179




   1   Court order regarding proper preservation of such Materials. To the extent permitted
   2   by law the Court shall retain continuing jurisdiction to review and rule upon the
   3   motion referred to in sub-paragraph (c) herein.
   4         23.    In accordance with Federal Rule of Evidence 502(d) and (e), the Parties
   5   agree to and the Court orders protection of privileged and otherwise protected
   6   documents against claims of waiver (including as against third parties and in other
   7   proceedings) as follows:
   8                a.     The production of Documents by a producing Party subject to a
   9   legally recognized claim of privilege, including without limitation attorney-client
  10   privilege and the work-product doctrine, to a receiving Party, does not constitute the
  11   voluntary disclosure of such document.
  12                b.     The inadvertent production of any Documents in this action does
  13   not result in the waiver of any privilege, evidentiary protection, or other protection
  14   associated with such document as to the receiving Party or any third Parties and does
  15   not result in any waiver, including subject-matter waiver, of any kind.
  16                c.     If, during this Proceeding, a Party determines that any Document
  17   produced by another Party is or may reasonably be subject to a legally cognizable
  18   privilege or evidentiary protection (“Protected Document”):
  19                     i.       The receiving Party shall: (A) refrain from reading the
  20   Protected Document any more closely than is necessary to ascertain that it is
  21   privileged or otherwise protected from disclosure; (B) immediately notify the
  22   producing Party in writing that it has discovered Documents believed to be privileged
  23   or protected; (C) identify the Protected Document by Bates number range or hash
  24   value, and (D) within ten (10) days of discovery by the receiving Party, return,
  25   sequester, or destroy all copies of such Protected Document, along with any notes,
  26   abstracts, or compilations of the content thereof. To the extent that a Protected
  27   Document has been loaded into a litigation review database under the control of the
  28   receiving Party, the receiving Party will have all electronic copies of the Protected
                                                  12

                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10541-CBM-JPR Document 22 Filed 05/26/20 Page 13 of 17 Page ID #:180




   1   Document extracted from the database. Notwithstanding, the receiving Party is under
   2   no obligation to search or review the production Party’s Documents to identify
   3   potentially privileged or work-product-protected Documents.
   4                     ii.      If the producing Party intends to assert a claim of privilege
   5   or other protection over Documents identified by the receiving Party as Protected
   6   Documents, the producing Party will, within ten (10) days of receiving the receiving
   7   Party’s written notification described above, inform the receiving Party of such
   8   intention in writing and shall provide the receiving Party with a log for such
   9   Protected Documents that is consistent with the requirements of the Federal Rules of
  10   Civil Procedure, setting forth the basis for the claim of privilege or other protection.
  11   If any portion of a Protected Document does not contain privileged or protected
  12   information, the Producing Party shall also provide to the receiving Party a redacted
  13   copy of the Document that omits the information that the Producing Party believes is
  14   subject to a claim of privilege or other protection.
  15                d.     If, during the Proceeding, a Party determines it has produced a
  16   Protected Document:
  17                      i.      The producing Party may notify the receiving Party of such
  18   inadvertent production in writing and demand the return of such Document. Such
  19   notice must be in writing; however, it may be delivered orally on the record at a
  20   deposition, promptly followed-up in writing. The producing Party’s written notice
  21   must identify the Protected Document by Bates number range or has value, the
  22   privilege or protection claims, and the basis for the assertion of the privilege or
  23   protection and must provide the receiving Party with a log for the Protected
  24   Document that is consistent with the requirements of the Federal Rules of Civil
  25   Procedure, setting forth the basis for the claim of privilege or other protection. If any
  26   portion of the Protected Document does not contain privileged or protected
  27   information, the producing Party must also provide to the receiving Party a redacted
  28   copy of the Document that omits the information that the producing Party believes is
                                                   13

                                     STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10541-CBM-JPR Document 22 Filed 05/26/20 Page 14 of 17 Page ID #:181




   1   subject to a claim of privilege or other protection.
   2                        ii.     The receiving Party must, within ten (10) days of receiving
   3   the producing Party’s written notification described above, return, sequester, or
   4   destroy the Protected Document and any copies, along with any notes, abstracts, or
   5   compilations of the content thereof. If a Protected Document has been loaded into a
   6   litigation review database under the control of the receiving Party, the receiving Party
   7   will have all electronic copies of the Protected Document extracted from the
   8   database.
   9                  e.      If the information contained in a Protected Document has already
  10   been used in or described in other documents generated or maintained by the
  11   receiving Party before the date it receives written notice by the producing Party as set
  12   forth above, then the receiving Party must sequester such documents until the claim
  13   has been resolved. If the receiving Party disclosed the Protected Document before
  14   being notified of its inadvertent production, it must take reasonable steps to retrieve
  15   it.
  16                  f.      The receiving Party’s return, sequestering, or destruction of
  17   Protected Documents as provided herein will not act as a waiver of that Party’s right
  18   to move for the production of the returned, sequestered, or destroyed Documents on
  19   the grounds that the documents are not, in fact, subject to a viable claim of privilege
  20   or protection. But the receiving Party may not argue that:
  21                         i.     the production of the Protected Document acts as a waiver
  22   of a privilege or evidentiary protection;
  23                        ii.     the production of the Protected Document was not
  24   inadvertent;
  25                       iii.     the producing Party did not take reasonable steps to prevent
  26   the production of the Protected Document; or
  27                       iv.      the producing Party failed to take reasonable or timely steps
  28   to rectify the error in accordance with Federal Rule of Civil Procedure 26(b)(5)(B), or
                                                     14

                                       STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10541-CBM-JPR Document 22 Filed 05/26/20 Page 15 of 17 Page ID #:182




   1   otherwise.
   2                g.     If the Court allows either party may submit Protected Documents
   3   to the Court under seal for a determination of the claim of privilege or other
   4   protection. The producing Party shall preserve the Protected Documents until such
   5   claim is resolved. The receiving Party may not use the Protected Documents for any
   6   purpose until the Court rules on the claim of privilege or protection.
   7                h.     Upon a determination by the Court that the Protected Documents
   8   are protected by a privilege or evidentiary protection, and if the Protected Documents
   9   have been sequestered rather than returned or destroyed by the receiving Party, the
  10   Protected Documents shall be returned or destroyed within ten (10) days of the
  11   Court’s order. The Court may also order the identification by the receiving Party of
  12   Protected Documents by search terms or other means.
  13                i.     Nothing herein is intended to or will serve to limit a Party’s right
  14   to conduct a review of Documents, data (including electronically stored information)
  15   and other information, including without limitation metadata, for relevance,
  16   responsiveness, and/or the segregation of privileged and/or protected information
  17   before such information is produced to another Party.
  18                j.     By operation of the Parties’ agreement and Court order, the
  19   Parties are specifically afforded the protections of Federal Rule of Evidence 502(d)
  20   and (e).
  21         24.    After this Stipulation and Protective Order has been signed by counsel
  22   for all Parties, it shall be presented to the Court for entry. Counsel agree to be bound
  23   by the terms set forth herein with regard to any Confidential Materials or Highly
  24   Confidential Materials that have been produced before, and whether or not, the
  25   Court signs this Stipulation and Protective Order.
  26

  27         The Parties and all signatories to the Certification attached hereto as Exhibit A
  28   agree to be bound by this Stipulation and Protective Order pending its approval and
                                                  15

                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10541-CBM-JPR Document 22 Filed 05/26/20 Page 16 of 17 Page ID #:183




   1   entry by the Court. In the event that the Court modifies this Stipulation and
   2   Protective Order, or in the event that the Court enters a different Protective Order,
   3   the Parties agree to be bound by this Stipulation and Protective Order until such time
   4   as the Court may enter such a different Order. It is the Parties’ intent to be bound by
   5   the terms of this Stipulation and Protective Order pending its entry so as to allow for
   6   immediate production of Confidential Materials and Highly Confidential Materials
   7   under the terms herein.
   8         This Stipulation and Protective Order may be executed in counterparts.
   9         IT IS SO STIPULATED.
  10    Dated: May 20, 2020            Respectfully submitted,
  11                                   PERKOWSKI LEGAL, PC
  12                                   By:     /s/ Peter Perkowski
  13                                         Peter E. Perkowski
  14                                         Attorneys for Plaintiff
                                             JEFFERY R. WERNER
  15

  16
        Dated: May 20, 2020            GORDON REES SCULLY MANSUKHANI, LLP
  17
                                       By:     /s/ Jack I. Siegal
  18
                                             Jack I. Siegal
  19
                                             Attorneys for Defendants
  20
                                              ORDER
  21
             GOOD CAUSE APPEARING, the Court hereby approves this Stipulation and
  22
       Protective Order.
  23
             IT IS SO ORDERED.
  24

  25
        Dated:    5/26/2020
  26
                                              Jean P. Rosenbluth
  27                                          United States Magistrate Judge
  28
                                                  16

                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10541-CBM-JPR Document 22 Filed 05/26/20 Page 17 of 17 Page ID #:184




   1                                       EXHIBIT A
   2              CERTIFICATION RE CONFIDENTIAL DISCOVERY MATERIALS
   3     Name:                                 Employer:
   4         I acknowledge that I am about to receive Confidential Materials and Highly
   5   Confidential Materials in connection with Werner v. Beauty of Life, C.D. Cal. Case
   6   No. 2:19-cv-10541 (the “Proceeding”). I understand that these Materials are
   7   provided to me subject to the terms and restrictions of the Stipulated Protective
   8   Order filed in this Proceeding. I have been given a copy of the Stipulated Protective
   9   Order; I have read it and agree to be bound by its terms.
  10         I understand that the Confidential Materials and Highly Confidential
  11   Materials, as defined in the Stipulated Protective Order, including any notes or other
  12   records that may be made regarding any such materials, may not be Disclosed to
  13   anyone except as expressly permitted by the Stipulated Protective Order. I will not
  14   copy or use, except solely for the purposes of this Proceeding, any Confidential
  15   Materials or Highly Confidential Materials I obtain, except as provided in the
  16   Stipulated Protective Order or otherwise ordered by the Court in the Proceeding.
  17         I further understand that I am to retain all copies of all Confidential Materials
  18   and Highly Confidential Materials provided to me in the Proceeding in a secure
  19   manner, and that all copies of such materials are to remain in my personal custody
  20   until termination of my participation in this Proceeding, when those copies will be
  21   returned to counsel who provided me with such materials, or destroyed.
  22         I declare under penalty of perjury, under the laws of the State of California,
  23   that the foregoing is true and correct. Executed this _____ day of ______, 2020, at
  24   __________________.
  25
       Dated:________________                 By :________________________________
  26                                                Name:

  27

  28
                                                  17

                                    STIPULATED PROTECTIVE ORDER
